In a proceeding pursuant to Election Law article 16 to invalidate petitions designating Cynthia Greer as a candidate in a primary election to be held on September 14, 1999, for the nominations of the Republican Party and of the Independence Party, respectively, as their candidate for the public office of County Clerk of the County of Dutchess, the petitioners Robert Germano, Jr., and William Pároli, Jr., appeal, as limited by their brief, from so much of a judgment of the Supreme Court, Dutchess County (LaCava, J.), dated August 13, 1999, as upon granting their application to invalidate the petition designating Cynthia Greer as a candidate of the Independence Party, denied their application to invalidate the petition designating her as a candidate of the Republican Party.
Ordered that the judgment is reversed insofar as appealed from, on the law, without costs or disbursements, the application is granted in its entirety, and the Board of Elections of the County of Dutchess is directed to remove the name of Cynthia Greer from the appropriate ballot.
The method employed by the subscribing witnesses, including the candidate, of collecting the signatures for the designating petition on appeal permeated that petition with fraud, and warrants invalidation of that petition (see, Matter of Miller v Gumbs, 207 AD2d 512; see also, Matter of Haas v Costigan, 14 AD2d 809).
In light of our determination, we need not reach the remaining issues. Mangano, P. J., Thompson, Sullivan, Krausman and Goldstein, JJ., concur.